Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  In claim 1, line 10, “the actual tension” lacks clear antecedent basis in the claim.
In claim 20, line 10, “adjusting an actual tension one of the forward pair…” appears to be missing the word -in- between “tension” and “one”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weigel (DE102017002163; foreign reference and translation provided by applicant).
Weigel teaches a work machine (tracked vehicle/excavator, see para [0006]) comprising a drive assembly including: an electric motor 11; an idler wheel 7; a drive track 1 engaged with the idler wheel; and a linear actuator 2, 3, 11-13 (see Figure 2), driven by the electric motor 11, coupled to the idler wheel, and movable through a range of positions for controlled, variable track tension.  Each position of the linear actuator is associated with a different tension of the drivable track.  A controller is configured to determine a torque output of the electric motor and configured to determine the actual tension of the drivable track based on the torque output of the electric motor (see para [0005]).  
Regarding claim 2, Weigel teaches the drivable track is an elastomeric material (rubber, see para [0007], lines 5-6).  
Regarding claim 4, the controller is configured to send signals to the electric motor to move the linear actuator based on a speed of travel of the work machine (see para [0011]; chain pretension based on vehicle speed).  
Regarding claim 5, the controller is configured to send signals to the electric motor to move the linear actuator based on a rate of change of the speed of travel of the work machine (see para [0031], lines 15-17), accelerometer signal used in determining tension).  
Regarding claim 16, Weigel teaches a method of operating a work machine having an elastomeric drivable track 1 comprising: monitoring at least one control factor associated with the work machine including: a torque output of an engine of the work machine, a rate of change of the torque output of the engine, a speed of the work machine (see para [0011]), a rate of change of the speed of the work machine (acceleration, see para [0031]), a position of a brake pedal of the work machine, a rate of change the position of the brake pedal, a change in a direction of travel of the work machine, and a target tension of the elastomeric drivable track; and adjusting an actual tension of the elastomeric drivable track based on the at least one monitored control factor associated with the work machine (see para [0011] and [0032]).  
Regarding claim 17, Weigel teaches the step of adjusting an actual tension of the elastomeric drivable track includes: adjusting electrical signals input to an electric motor to move a linear actuator coupled to an idler wheel that is engaged with the elastomeric drivable track (see para [0031]).  
Regarding claim 19, Weigel teaches plural tracks each having a motor and linear actuator that is independently controlled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weigel in view of Lussier (USPN 8,985,250).
Weigel teaches all of the claimed elements except for signals to the electric motor to move the linear actuator based on a torque output of the engine.  
	Lussier teaches a work machine having a track 16 and a drive assembly using a linear actuator 44 for moving an idler wheel that engages the track to adjust tension in the track.  A controller 600 determines the tension to be applied based on output signals, including engine torque (see col. 9, lines 11-23, 62-67, and col. 10, lines 1-15).
	It would have been obvious to one of ordinary skill in the art to control the tensioning drive assembly of Weigel using torque output of the vehicle engine, as taught by Lussier, in order to prevent damage to the drive lugs and reduce track wear.
Claim(s) 6, 10, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weigel.
Regarding claims 6, 10, 11 and 18, Weigel teaches determining actual and target track tension, but is silent regarding setting a threshold different that triggers command of the electric motor to move the linear actuator.  However, this control function is standard practice to avoid unnecessary hunting or vibrations caused by constant adjustment of the motor.  It is well known that providing a threshold difference allows for smooth execution of motor controls.  Therefore, it would have been obvious to one of ordinary skill in the art to control the motor only after a threshold difference from the target tension is reached, as is old and well known, in order to provide smooth control of the motor.
Claims 7-9, 12-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weigel in view of Sauvageau (PGPub 2021/0253185).
Regarding claims 7, 8, and 13-15, Weigel teaches all of the claimed features except that it is silent regarding using brake position or rate of brake pedal change to determine controller commands to the linear actuator.
Sauvageau teaches increasing tension in the endless track during hard braking (see para [0094] to reduce risks to lugs from skipping on the sprocket wheel and to prevent damage to the track or tensioner itself.
It would have been obvious to one of ordinary skill in the art at the time of the invention to control tension in the track of Weigel based on hard braking (activation of braking and, particularly, hard or fast braking), as taught by Sauvageau, in order to prevent damage to the track or tensioning structures.
Regarding claims 9 and 12, Weigel is silent regarding controlling the linear actuator based on a change in direction of travel (steering) of the vehicle.  Sauvageau teaches adjusting the position of the idler wheels using linear actuators 310l, 310t when the vehicle is steered (see para [0092]).  It would have been obvious to one of ordinary skill in the are to control the linear actuators of Weigel in response to change of direction of the vehicle (steering), as taught by Sauvageau, in order to prevent damage to the track and the surface the track contacts.
Regarding claim 20, Weigel lacks plural front and rear tracks that are individually controlled.  Sauvageau teaches a vehicle having four track, two front tracks and two rear tracks (see Figures 29-31).  It would have been obvious to one of ordinary skill in the art to provide the Weigel vehicle with two front and two rear tracks that are independently controlled, as taught by Sauvageau, in order to provide greater stability and load-carrying capacity. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Henry teaches a track tensioner responsive to vehicle speed, acceleration/deceleration, turning and forward/reverse direction of the vehicle.
Dybro, Tamaru, Oertley, Smith, Vigren, and Palonis teach actively controlled track tensioning assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/